             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:19-cr-00101-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                   ORDER
                                )
GINGER LYNN CUNNINGHAM,         )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to Seal

Defendant’s Evaluation [Doc. 25].

     The Defendant, through counsel, moves the Court for leave to file as

exhibits an Evaluation prepared by Dr. John Warren, Ph.D., [Doc. 24] and a

Letter prepared by Dr. Jason Goldie, M.D., [Doc. 24-1] under seal in this

case. For grounds, counsel states that the exhibits contain confidential

health information that is protected under the Health Insurance Portability

and Accountability Act (“HIPAA”). [Doc. 25].

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting


     Case 1:19-cr-00101-MR-WCM Document 29 Filed 07/22/20 Page 1 of 5
its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Defendant’s motion. The Defendant filed

her motion on July 9, 2020, and it has been accessible to the public through

the Court’s electronic case filing system since that time.

      The Fourth Circuit has addressed the balancing that the Court should

undertake in determining what portions, if any, should be redacted from

exhibits in a criminal case. United States v. Harris, 890 F.3d 480, 492 (4th

Cir. 2018). References to a defendant’s cooperation are entitled to sealing

and should be redacted. No such information, however, is found in the

exhibits at issue here. As for other information a defendant seeks to seal, the

Court should consider the privacy interests of individuals related to a criminal

case without undermining the public interest in access to the judicial process,

particularly including information material to understanding the case. Id. at

492. For instance, identities of and information regarding a defendant’s

family members (particularly minors) are rarely germane to the factors for

sentencing and thus would ordinarily be allowed to be redacted. Id. However,

the more significant the information to any relief a defendant seeks, the less

likely it should be placed in the record under seal.


                                       2

     Case 1:19-cr-00101-MR-WCM Document 29 Filed 07/22/20 Page 2 of 5
      In the present case, the Evaluation prepared by Dr. Warren contains

the identities of and information regarding the Defendant’s adult

relationships. However, the nature of some of those adult relationships are

central to the Defendant’s arguments for leniency. The evaluation also

contains the Defendant’s personal information regarding her mental health,

personal history and background, as well as detailed personal disclosures.

But this information, again, is central to the argument Defendant makes for

leniency. Further, the Letter prepared by Dr. Goldie contains the same

information as found in Defendant’s publicly accessibly memorandum. [See

Doc. 23 at 6-7]. Therefore, the public’s right to know the bases for the actions

of this Court outweigh any privacy interest of the Defendant and the other

involved adult persons.

      The Evaluation, however, provides more detailed information

regarding the Defendant’s childhood abuse than contained in the

Defendant’s memorandum and is of less direct relevance or importance to

the argument Defendant makes for leniency and is adequately disclosed in

the arguments set out in the Defendant’s memorandum. Thus, the public’s

right of access to such information is substantially outweighed by the

Defendant’s competing interest in protecting the details of such information.

See United States v. Harris, 890 F.3d at 492.


                                       3

     Case 1:19-cr-00101-MR-WCM Document 29 Filed 07/22/20 Page 3 of 5
      Here, the Defendant has demonstrated that the portions of the

Evaluation [Doc. 24] containing the details of Defendant’s childhood abuse

are entitled to protection. However, the portions of the Evaluation regarding

the Defendant’s mental health, personal history and background, as well as

detailed personal disclosures, are central to the argument the Defendant

presents in favor of the relief sought. Further, there is no basis for sealing

the Letter prepared by Dr. Goldie [Doc. 24-1], the Defendant’s publicly

accessible memorandum contains the same information and there is no

indication that the Letter contains private personally identifiable information.

Therefore, the public’s right to know the bases for the actions of this Court

outweigh any privacy interest of the Defendant and the other involved

persons.

      Having considered less drastic alternatives to sealing the Defendant’s

Evaluation and Letter, the Court concludes that less drastic alternatives to

wholesale sealing of the Defendant’s Evaluation and Letter is feasible.

      Accordingly, the Defendant’s Motion to Seal is granted in part and

denied in part, and counsel shall be permitted to file the Evaluation [Doc. 24]

under a provisional seal. However, the Defendant shall also file a publicly

accessible version of the Evaluation redacting only those portions containing




                                       4

     Case 1:19-cr-00101-MR-WCM Document 29 Filed 07/22/20 Page 4 of 5
the details of Defendant’s childhood abuse. Further, the Defendant’s Letter

[Doc. 24-1] shall be unsealed.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

Defendant’s Evaluation [Doc. 25] is GRANTED IN PART and DENIED IN

PART. Specifically, the Motion is GRANTED to the extent that the

Defendant’s Evaluation prepared by Dr. Warren [Doc. 24] shall remain

provisionally under seal. The Motion is DENIED to the extent that the

Defendant shall file a redacted version of the Evaluation on the public docket

within fourteen (14) days and the Letter prepared by Dr. Goldie [Doc. 24-1]

shall be unsealed.

      IT IS FURTHER ORDERED that upon the filing of an appropriately

redacted version of the Evaluation on the public docket, the unredacted

Evaluation [Doc. 24] shall remain under seal until further Order of the Court.

      IT IS SO ORDERED.


                                      Signed: July 22, 2020




                                      5

     Case 1:19-cr-00101-MR-WCM Document 29 Filed 07/22/20 Page 5 of 5
